JAGKSOU, Circuit Judge.
The within account of E. C. McDowell, . chief supervisor of elections, has been examined, and is approved by the court. The twelfth item, for “ten days’ service as chief supervisor, $50.00,” is supported by the case of In re Conrad, 15 Fed. Rep. 641, where a per diem to the extent of 10 days’ services was allowed under section 2031, Rev. St. What was said by this court in McDermott v. U. S., 40 Fed. Rep. 217, 226, apparently inconsistent with that construction of the statute, was applicable to the special claim made in that case for 25 days’ attendance upon the court, which attendance was not shown to have been necessary or required in the performance of duty as chief supervisor. While the language of that opinion 'may be somewhat broader, subsequent reflection satisfies the court that chief supervisors are entitled, under said section, to $5 per day for each day they are actually on duty to the extent of 10 days. The order will accordingly be entered approving and allowing the within account.